UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6726


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMES STEVEN LESANE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:08-cr-00185-HEH-1)


Submitted:    August 20, 2009                 Decided:    August 27, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Steven Lesane, Appellant Pro Se. Elizabeth Wu, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James Steven Lesane appeals the district court’s order

denying his Fed. R. Crim. P. 33 motion.               We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.                   United States v.

Lesane, No. 3:08-cr-00185-HEH-1 (E.D. Va. Apr. 1, 2009).                     We

deny Lesane's motions for release pending appeal, for relief

under 60(b)(6), and to supplement his appeal.                We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                        2